Citation Nr: 1302793	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-42 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and panic disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her therapist


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to June 1988.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO denied service connection for PTSD.  In March 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.  After the submission of additional evidence, the RO also issued supplemental statements of the case (SSOC) in January 2010 and March 2012.  

Regarding characterization of the appeal, the Board notes that the Veteran filed a her claim for service connection for PTSD in January 2007.  While the Veteran specifically identified his disability as PTSD, the Board notes that the Veteran has had diagnoses of psychiatric disabilities other than PTSD, including major depressive disorder (MDD) and panic disorder with agoraphobia.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) found that the Board erred in not considering the scope of a claimant's claim for service connection for a specific psychiatric disability (in that case PTSD) as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  Consistent with Clemons and the record, and to give the Veteran every consideration in this appeal, the Board has recharacterized the appeal as encompassing the matter set forth on the title page.   
In June 2012, the Veteran and her therapist testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

For the reasons expressed below, the expanded matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131(West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge from service when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f). 

In this case, the evidence currently of record does not indicate that the Veteran is a combat veteran.  According to her DD Form 214, the Veteran's military occupational specialty was an administrative specialist, and she did not receive any awards or decorations which would indicate that she was involved in combat.  Moreover, she has not asserted a stressor related to fear of hostile military or terrorist activity.  Therefore, credible supporting evidence that her in-service stressor(s) occurred is required. See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  



The Veteran has asserted that she has current psychiatric disability related to sexual assaults that occurred during service.  In this regard, the Veteran has reported that she was sexually assaulted on numerous occasions during service, which began in basic training and continued throughout service.  The Veteran testified that her drill sergeant sexually assaulted her throughout basic training, that she was assaulted by a friend's boyfriend during advanced individual training (AIT), and that she was also assaulted by her dorm sergeant when stationed at Fort Belvoir.  

The Veteran's service treatment and personnel records do not  include any information that directly corroborates the occurrence of the claimed in-service sexual assaults.  However, the Veteran's claim falls within the category of situations, to include allegations of personal assault, in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304(f)(5) reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998); see also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims for Service Connection for PTSD Based on Personal Trauma (Dec. 13, 2005).  

The Board also points out that evidence of from sources other than the Veteran's service records may corroborate her account of the stressor incident including, but not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2012).  Also, 38 C.F.R. § 3.304(f)(5) provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred. 

In this case, the Veteran was afforded a VA examination in June 2011 to clarify her psychiatric diagnosis and obtain a nexus opinion regarding the likely etiology of her current diagnosis.  The VA examiner reviewed the claims file, noting the Veteran's reported stressors, as well as her pre and post-service history of sexual assault.  After conducting a comprehensive mental status examination, the VA examiner stated that the Veteran met the diagnostic criteria for PTSD and also rendered a diagnosis of panic disorder with agoraphobia.  However, the VA examiner indicated  that a nexus opinion was not possible without resort to mere speculation.  In making this determination, the VA examiner noted that, while the Veteran has provided a consistent and credible account of military sexual trauma and that the traumatic events in service may have resulted in PTSD, stressor verification is pending.  In this regard, the VA examiner also stated that markers of the sexual assault could not identified but that, if additional evidence was received, she would provide an addendum report.  The examiner also provided no comment as to the etiology of panic disorder with agoraphobia diagnosed in addition to PTSD.

The June 2011 VA examination is considered competent medical evidence; however, the Board finds that further medical opinion is needed in this case.  Indeed, while the June 2011 VA examiner stated that she could not identify any markers of sexual assault in the service records, review of the service treatment records (STRs) reveals that the Veteran was tested for sexually transmitted diseases in January 1988 and was also treated for vaginitis that same month.  She also sought treatment for crabs in February 1988, which resulted in a diagnosis of pediculitis.  The STRs also show that the Veteran was given pregnancy tests in January, February, and December 1988.  

The Board finds that the evidence detailed above may reflect markers of the reported in-service sexual assaults.  Therefore, because the VA examiner did not address this evidence, the Board finds that further medical opinion is needed to address whether review of all pertinent evidence, including the aforementioned, reveals that there are markers of sexual assault in the record to support a finding that the in-service sexual assaults actually occurred, and, if so, whether the current diagnosis of PTSD is related to the reported in-service assaults.  The examiner should also address whether the evidence supports a finding that any diagnosed the additional diagnosis of panic disorder with agoraphobia is related to any event, injury, or disease incurred during service, including the reported sexual assaults that occurred therein.  As such, a remand is needed to obtain an additional medical opinion that addresses the foregoing.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Prior to obtaining further medical opinion, the RO should undertake other development action to ensure that all due process requirements are met, and that the record before the examiner is complete.

In this regard, the Board notes  that, in an attempt to obtain alternative sources of evidence to corroborate the occurrence of the Veteran's alleged in-service sexual assaults, the RO requested records from the Army Crime Records Center in October 2007.  In this regard, the Veteran has reported that her drill sergeant was court martialed for assaulting another service member.  As a result, the RO sent a request for information to the Army Crime Records Center using the Veteran's current name and social security number.  However, the Board finds that an additional search should be conducted under the other names used by the Veteran during military service, i.e., Lydia Holster and Lydia Mathena, as a search under those names may result in additional information being obtained.  The RO should also request information from the U.S. Army Legal Services Agency for any records of General or Special Courts Martial undertaken in the prosecution of the Veteran's alleged perpetrator, Drill Sergeant Lamar or LaMere, as evidence obtained from this search may be helpful in adjudicating this claim.  See 38 C.F.R. § 3.159(c).  

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  As indicated, the RO's adjudication of this claim must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claim. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send a request for information to the U.S. Army Criminal Investigation Command for any police or investigation reports into the reported sexual assaults using each of the Veteran's names reflected in the record.  A request for information should also be sent to the U.S. Army Legal Services Agency for any records of General or Special Courts Martial undertaken in the prosecution of the perpetrators specifically identified in the record, including but not limited to Drill Sergeant Lamar or LaMere.  Any negative response to each request should be properly documented in the record.  

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses from each contacted entity are associated with the claims file, arrange for the psychiatrist who conducted the June 2011 VA examination to review the entire claims file, including a complete copy of this REMAND, for an addendum report that addresses the following.  

Based on consideration of the entire claims file, the examiner should identify all records indicating any change in behavior or performance subsequent to the assault alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidenced changes.  The examiner should comment upon the existence or non-existence of any possible PTSD markers found in the Veteran's personnel records.  In this regard, the examiner should consider and address the service records that show treatment and tests for sexually transmitted diseases, as well as the multiple pregnancy tests, reflected in the record.  

The examiner should then express an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that one or more of the in-service sexual assaults described by the Veteran actually occurred.

If the examiner determines that the claimed in-service sexual assault(s) occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of the in-service stressor(s).  The examiner is instructed that only the specifically corroborated in-service stressful event(s) may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor(s).

Regardless of the above, the examiner should also clearly identify all psychiatric disabilities, other than PTSD, reflected in the record.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include to any verified in-service stressor(s).

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.  

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence and legal authority.  

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


